FINAL ACTION
Response to Amendments
1.	The amendments of Claims 1, 12, 14 and 18, filed on June 03, 2021, are acknowledged.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
**Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 12-15 and 17-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,130,180 to Park et al (herein after Park). 
In re claim 12, Park discloses an image sensor[,] comprising:
- a substrate 1 comprising a photoelectric conversion element PD therein [Fig. 5];
- a color filter 66a-b on the substrate 1 [Fig. 11];
- a lower electrode 72 overlapping the color filter 66 [col. 6, ln.60];
- a contact 42a arranged on at least one side of the color filter 66 and in contact with the lower electrode 72 [Fig. 15 and col. 5, ln.30];
- a moisture absorption prevention layer (i.e., first & second protection layers 64+68, in Fig. 11 & col. 7, ln.25) in contact with a sidewall of the contact 42a and extending along a bottom surface of the lower electrode 72 [Fig. 15];
- a first insulating layer 16 that surrounds the sidewall of the color filter 66a-b in a cross-sectional view of the image sensor [Fig. 5]; and
- a second insulating layer 64 on the first insulating layer 16 and the color filter 66, wherein at least a portion of the moisture absorption prevention layer 64+68 is between the first insulating layer 16 and the second insulating layer 64 [Fig. 11 and cols. 6-7].
In re claim 13, Park discloses the moisture absorption prevention layer 64+68 comprising a first 
portion 68 extending along the bottom surface of the lower electrode 72; and a second portion 64 along a sidewall of the color filter 66 and along a bottom surface of the color filter [Figs. 3, 5 & 11].
In re claim 14, Park disclose the at least the portion of the moisture absorption prevention layer is in contact with the first insulating layer 16 and the second insulating layer 64 [Fig. 11].
In re claim 15, Park discloses each of the first insulating layer 16 and the second insulating layer 64 comprising a different material from a material of the moisture absorption prevention layer 64+68.
In re claim 17, Park discloses an upper surface of the contact 42a being in a same plane as an upper surface of the moisture absorption prevention layer 64+68 [Figs. 3 & 11 and col. 6, ln.12].
In re claim 18, Park discloses an image sensor comprising: 
- a substrate 1 comprising first and second surfaces opposing each other, wherein the substrate comprises a photoelectric conversion element PD therein [Fig. 5];
- an insulating structure 14 on the second surface of the substrate 1 and comprising a plurality of wire layers 41, 42 [Fig. 1 and col. 4, ln.5];
- a via 50a penetrating through the substrate 1 [col. 3, ln.38]; 
- a first insulating layer 16 on the first surface of the substrate 1 [col. 8, ln.8]; 
- a color filter 66a-b in the first insulating layer 16 [Fig. 11];
- a contact 42a on at least one side of the color filter 66 and penetrating through the first insulating layer 16 and configured to electrically connect with the via [Figs. 12-17];
- a moisture absorption prevention layer (i.e., first & second protection layers 64+68, in Fig. 11, col. 7, ln.25) in contact with a sidewall of the contact 42a, and extending on an upper surface of the color filter 66 [Fig. 14], wherein moisture absorption prevention layer 64+68 comprises a different material from a material of the first insulating layer 16 [col. 7, ln.25];
- a lower electrode 72 on a top surface of the moisture absorption prevention layer 64+68 and electrically connected with the contact 42a [Fig. 15 and col. 6, ln.60];
- an organic photoelectric conversion layer 74 on the lower electrode 72 and separated from the moisture absorption prevention layer 64+68 [Fig. 15 and col. 7, ln.25]; 
- an upper electrode 76 on the organic photoelectric conversion layer 74 [col. 6, ln.63]; 
- a protection layer 71 on the upper electrode 76 [Fig. 15]; and 
- a micro lens 78 on the protection layer, wherein an upper surface of the contact 42a is in a same plane as an upper surface of the moisture absorption prevention layer 64+68 [col. 7, ln.27].
In re claim 19, Park discloses the moisture absorption prevention layer 160 (+140) comprising a first portion 160 extending on the upper surface of the color filter, and a second portion 142 extending along a sidewall of the color filter 150 and along a bottom surface of the color filter [Fig. 1 and cols. 5-6].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1-5, 7-11, 16 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Park et al (U.S. Patent No. 9,130,180) in view of Lee et al (U.S. Patent No. 10,535,715). 
In re claim 1, Park discloses an image sensor [Abstract], comprising:
- a substrate 1 comprising a photoelectric conversion element PD therein [Fig. 5];
- a first insulating layer 16 on the substrate 1;
- a contact 42a penetrating through the first insulating layer 16;
- a color filter 66a-b on at least one side of the contact 42a [Fig. 11]; and
- a moisture absorption prevention layer 68 (+62b) in contact with a sidewall of the contact 42a and overlapping an upper surface of the color filter 66 [Fig. 12].
Park is silent bout a reflection prevention layer.  Lee, teaching an analogous art to that of Park, discloses a reflection prevention layer (i.e., anti-reflection layer 230, in Fig. 1) between a substrate 200 and a color filter 240.  It would have been obvious to a person having skills in the art to have modified the image sensor in Park by utilizing a reflection prevention for the purpose of “allow light to be incident on the photoelectric transducer 204 by reducing/preventing the reflection of light” [col 9, ln.40].

    PNG
    media_image1.png
    257
    461
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    224
    288
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    278
    359
    media_image3.png
    Greyscale

Application(Fig. 4) vs Park (US Pat. 9,130,180)Fig. 3 in view of Lee (US Pat. 10,535,715)Fig. 1 
In re claim 2, Park discloses an organic photoelectric conversion layer 74 on the moisture absorption prevention layer 68 (+62b) [Fig. 15].
In re claim 3, Park discloses the moisture absorption prevention layer 68 (+62b) comprising a first portion 68 overlapping the upper surface of the color filter 66a-b; and a second portion 62b along a sidewall of the color filter and along a bottom surface of the color filter 66 [Fig. 12].
In re claim 4, Park discloses the moisture absorption prevention layer comprising a third portion 68 along the upper surface of the color filter 66 [Fig. 12].
In re claim 5, Lee discloses a second insulating layer (i.e., isolation layer 202, in Fig. 1) between the first portion (i.e., insulating layer 227) of the moisture absorption prevention layer and the third portion 200 of the moisture absorption prevention layer.
Lee discloses the first portion 227 of oxide or nitride [col. 5, ln.65], but not suggest the second insulating layer comprising a different material from a material of moisture absorption prevention layer.
It would have been obvious to a person having skills in the art to have modified the second insulating layer and moisture absorption prevention layer of Lee by utilizing “second insulating layer comprising a different material from a material of the moisture absorption prevention layer.”  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 7, Park discloses moisture absorption prevention layer (i.e., layer 62b in Fig. 11) completely surrounding the color filter 66a-b in a cross-sectional view of the image sensor.
In re claim 8, Park discloses an upper surface of the contact 42a being in a same plane as an upper surface of the moisture absorption prevention layer 68 (+62b) [Fig. 12 and col. 6, ln.13].
In re claim 9, Park discloses the moisture absorption prevention layer 68 having a uniform thickness.
In re claim 10, Park suggests the moisture absorption prevention layer 68 (+62b) comprising a different material from a material of the first insulating layer 16 [col. 5, ln.20 & col. 6, ln.18].
In re claim 11, Lee suggests the moisture absorption prevention layer 227 (+200) comprising oxide or nitride [col. 5, ln.65], but not SiOC.
It would have been obvious to a person having skills in the art to have modified the moisture absorption prevention layer of Lee by utilizing SiOC.  Since this is merely alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 16, Lee discloses the moisture absorption prevention layer 227 (+200) comprising oxide or nitride [col. 5, ln.65], but not does not explicitly suggest each of the first and second insulating layers comprising SiO2, and the moisture absorption prevention layer comprising SiOC.
It would have been obvious to a person having skills in the art to have modified the first/second insulating layers and moisture absorption prevention layer of Lee by utilizing “first/second insulating layers comprising SiO2, the moisture absorption prevention layer comprising SiOC.”  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416
In re claim 20, Lee discloses a second insulating layer (i.e., isolation layer 202, in Fig. 1) between the first portion (i.e., insulating layer 227) of the moisture absorption prevention layer and the upper surface of the color filter 240.  Lee discloses the first portion 227 of oxide or nitride [col. 5, ln.67], but not suggest the second insulating layer comprising a different material from a material of moisture absorption prevention layer.
It would have been obvious to a person having skills in the art to have modified the second insulating layer and moisture absorption prevention layer of Lee by utilizing “second insulating layer comprising a different material from a material of the moisture absorption prevention layer.”  Since these are merely alternative layers’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts teaches or suggests all claim limitations.
Response to Arguments
7.	Applicants’ argument dated June 03, 2021 have been fully considered but they are unpersuasive.
Applicants argued that Park fails to disclose or suggest “a reflection prevention layer between the substrate and the color filter… a portion of the moisture absorption prevention layer is between the first insulating layer and the second insulating layer… a lower electrode on a top surface of the moisture absorption prevention layer and electrically connected with the contact… an organic photoelectric conversion layer on the lower electrode and separated from the moisture absorption prevention layer.” The Examiner notes that Lee ’715 discloses a reflection prevention layer (i.e., anti-reflection layer 230, in Fig. 1) between substrate 200 and a color filter 240.  Park does teach a portion of moisture absorption prevention layer 64+68 being between a first insulating layer 16 and a second insulating layer 64 [Fig. 11 and cols. 6-7]; lower electrode 72 on a top surface of the moisture absorption prevention layer 64 +68 and electrically connected with contact 42a [Fig. 15 and col. 6, ln.60]; and an organic photoelectric conversion layer 74 on the lower electrode 72 and separated from the moisture absorption prevention layer 64+68 [Fig. 15 and col. 7, ln.25].  
Because of those NEW amended ISSUES, the amended claims’ limitations change the scope(s) of the claims, and thus require further search and consideration (with the recently cited prior art Lee ’715).  The above rejections are proper and therefore made FINAL.
8.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
9.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 11, 2021											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815